%"\ ,HM'O’

_March 16,2015

TO: Court of Criminal Appeals of Texas
P.O. Box 12308,Cap1ta1 Station
Austin, TX 78711

FROM: Dennis Dean Foreman #1690179
3001 S. Emily Dr.
Beeville, TX 78102

RE: Unlawful Sentence

Dear Court,

My name is Dennis Foreman and l am writing in an effort to fix a serious
problem regarding my sentence. The problem is: The jury found me guilty of the
Second degree offense of Aggravated assault and sentenced me to life for a.e
first degree offenSe. This happened due to the fact that the statute has a
wording problem which allows the same offense to fit in either category if the
elements are not specifically followed. In this case the jury was iven a
charge on the' 'second" degree portion of the Agg. Assault statute (a§(l), (2).
Then during sentencing the prosecutor told the jury that the sentencing range
was 5- life and I was sentenced toilife under the (b)(l) portion. In order to
apply the (b)(l) first degree portion the jury must make a "special finding"
on the' 'relationship". ln my case the jury was not presented the family and
government codes necessary to make the special finding Because that finding
is a specific element to be proved in order to use the (b)(l) portion of Agg.
assault it cannot be !assumed" that the relationship specific to this case is
found in the family codes required to prove the element. But that is exactly
what happened,the jury did not decide the relationship the prosecutor did.

l filed a heabeas corpus in which l raised four grounds. The first two
grounds addressed the subject of th1s:1etter. The problem is that l raised
the sentenc1ng issue as a fact in support of my grounds and not a ground ;
itself. This clearly was a mistake on my part. The trial court attorney who
answered my habeas was-not interested in trying to resolve my issues. The
goal of the attorney seemed to be to protect the conviction. The trial court
attorney intentionally confused the issues and ignored plain error for the sole
purpose of deceiving the court by presenting facts in a manner that "appeared" '
to be legitimate, butaii§&in fact were a farce and a mockery of the writ
process. l now realize that due to the volume of claims presented to the
court a judge must …trust the attorney' s findings of fact’an conclusions..
of law and cannot critically review the applicant' s claims. The trial court
attorney' s have taken advantage of this expediting process and resorted to
unlawful, unethical and downright deceitful practices to ensure that the
conviction remains intact.

I now ask the court to either re- review grounds 1 and 2 of WR- 81, 429- 01
on it' s own initiative. Or, give me permission to raise this single ground
as stated in this letter in a subsequent writ application for habeas corpus
relief.

Respectfully,

RECE|\/ED 1111 <99_`
COURT OF CR|M|NALAPPEALS %/ Dermj_$ Dean Foreman
1111 13 2115

Abel Acosta, Gserk